Title: To James Madison from Charles Stuart Waugh, 16 February 1814
From: Waugh, Charles Stuart
To: Madison, James


        
          Dear Sir.
          Culpeper Virginia. 16th. February 1814
        
        I regret to trouble yr Excellency at a time when you must be in the debt of public-business, particularly on a matter so very unimportant. Soon after determining to make this application to yr Excellency, the public-papers anounced you seriously indisposed, and before I supposed you had recoved fully, from your visit to this State, the same papers publis[h]ed yr return to the City of Washington. The meeting of Congress being near, with arrangements for the event, forbid me to trouble you at that time. I am extremely desirous of procuring from you on any terms, a Merino Ram, of your purest blood. I have learne’d it is the wish of yr Excellen[c]y to spread the breed of this valuable animal, where they would be kindly fostered; their great value it would seem would insure that to them. Should there be applications for what you have at this time to spare, I beg to be numb[er]ed among the next applicants; nor would I be obtrusive at this time but to stand an early applicant. … I beg to be permited to express the sincerety, with which I am yr Excellencys friend, and Humble Servant.
        
          Charles Stuart Waugh
          
        
      